Citation Nr: 0521217	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-35 650	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Whether the May 31, 1977 decision by the Board of Veterans 
Appeals denying the claim of entitlement to service 
connection for lumbosacral strain should be revised or 
reversed on the grounds of clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION


In May 1977, the Board denied service connection for 
lumbosacral strain.  

In February 2004, the Board promulgated a decision that the 
May 31, 1977 Board decision denying service connection for 
lumbosacral strain was not clearly and unmistakably 
erroneous, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In March 2005, counsel for the appellant notified 
the Court of the veteran's death.  In April 2005, the Court 
vacated the February 2004 Board decision and dismissed the 
appeal.  


FINDINGS OF FACT

1.  The veteran had active service from October 1942 to March 
1946.  

2.  By order of the Court, dated March 18, 2005, the February 
2004 Board decision was vacated and the appeal was dismissed 
by reason of the veteran's death on February 14, 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal to the Court.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).  


ORDER

The appeal is dismissed.




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


